                     Case 1:20-cv-00298-CKK Document 14 Filed 05/21/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                       Aboulgaed, et al                           )
                             Plaintiff                            )
                                v.                                )      Case No.    1:20-CV-00298-CKK
                          Hifter, et al                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Ambassador Aref Ali Nayed                                                                                 .


Date:          05/21/2020                                                                    /s/ David Baron
                                                                                            Attorney’s signature


                                                                                    David Baron, D.C. Bar No. 458930
                                                                                        Printed name and bar number
                                                                           Berliner Corcoran & Rowe LLP, 1101 17th Street
                                                                              NW, Suite 1100, Washington, D.C. 20036


                                                                                                  Address

                                                                                          dbaron@bcr-dc.com
                                                                                              E-mail address

                                                                                             (202) 293-5555
                                                                                             Telephone number

                                                                                             (202) 293-9035
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
